FILED
                           NOT FOR PUBLICATION                             AUG 29 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BINAL S. PATEL and SHAILESH                      No. 12-55071
PATEL,
                                                 D.C. No. 8:11-cv-00826-AG-RNB
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

WELLS FARGO BANK, NA, a California
corporation; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted August 8, 2013**
                               Pasadena, California

Before: SILVERMAN and WARDLAW, Circuit Judges, and GEORGE, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
                                          -2-


      Binal S. and Shailesh Patel appeal the district court’s dismissal of their

amended complaint. The district court granted defendant Wells Fargo Home

Mortgage’s (“Wells Fargo”) unopposed motion to dismiss the Patels’ original

complaint, brought for alleged improper foreclosure of their property, but granted

leave to amend. After the Patels filed their first amended complaint, which added

New Hope Capital LLC (“New Hope”) as a defendant, the district court heard

arguments and granted defendants’ motions to dismiss as to all defendants, and

allowed the Patels twenty-one days in which to file a second amended complaint.

Almost two months after the deadline to file a second amended complaint, the

district court, on New Hope’s motion, dismissed the case with prejudice for failure

to amend the first amended complaint.

      The court of appeals reviews a district court’s decision to dismiss an action

for failure to file an amended complaint in a timely manner for abuse of discretion.

Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). The Patels argue that the

district court violated their due process rights by failing to afford them the

opportunity to respond before dismissing the case. We disagree.

      Pursuant to Fed. R. Civ. P. 41(b), if a party fails to comply with a court

order, the court has discretion to dismiss the case. See Fed. R. Civ. P. 41(b);
                                           -3-
Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (“The failure of

the plaintiff eventually to respond to the court’s ultimatum---either by amending

the complaint or by indicating to the court that it will not do so---is properly met

with the sanction of a Rule 41(b) dismissal”). The Patels failed to comply or

otherwise communicate their intentions before the deadline to amend; therefore,

the district court did not abuse its discretion in dismissing the case.

      AFFIRMED.